DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement has been withdrawn, claims 1-58 have been examined.  

Claim Rejections - 35 USC § 112
Claims 4-8, 26-28, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-8, 27-28, and 41 recites the limitation "endless filter belt" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 26 recites the limitation "said applicator rollers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, and 14-20, are rejected under 35 U.S.C. 103 as being unpatentable over Schellstede ’258 US 4,639,258A in view of Daiki of JP 2009/045587 A, Paschen 4,283,285 and Schellstede'119 US 2006/0096119 A1 (references included in IDS).
With respect to claim 1, Schellstede'258 discloses a drilling mud remediation device (a mud rejuvenating apparatus 10 (remediation device); figure 3; column 9, lines 6-8) comprising: a source of a slurry, said slurry comprising a mixture of drilling mud and cuttings (drilling fluid (slurry) from a bore 
 Schellstede'258 does not disclose the applicator applies a uniform layer; deliver said cuttings and remaining drilling mud to a pelletizer, said pelletizer configured to compress said cuttings into substantially uniform pellets; and an induction furnace configured to receive said palletized cuttings from said pelletizer, said induction furnace configured to eliminate substantially all fluids from said palletized cuttings. Daiki discloses the applicator applies a uniform layer (a sludge dehydrator comprises a supply machine 4 (applicator) which supplies a uniform sheet like sludge (layer); abstract; page 5, paragraph 6; figures 2-3). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 to provide an applicator which applies a uniform layer, as taught by Daiki, in order to provide a layer of sludge having a uniform thickness to enhance moisture separation from slurry mixture and provide for more uniform sludge properties during processing (Daiki, page 7, paragraph 1). Paschen discloses delivering said cuttings and remaining drilling mud to a pelletizer (solid particles (cuttings) and sludge (drilling mud) are deposited (delivered) into multi-cavity member (pelletizer), the deposited compositions are formed into agglomerates; column 3, lines 52-61; column 4, lines 12-25), said pelletizer configured to compress said cuttings into substantially uniform pellets (the multi-cavity member (pelletizer) receives sludge (cuttings) which forms agglomerates (pellet) using suction, the suction would meet the limitation of compressing, the filter cake agglomerates are subjected to uniform formation (uniform pellets); figure 3; column 3, lines 56-68; column 4, lines 3-8; column 5, lines 12-14). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 to deliver said cuttings and remaining drilling mud to a pelletizer, said pelletizer configured to compress said cuttings into substantially uniform pellets, as taught by Paschen, in order to produce ore pellets from a solid liquid filter sludge (Paschen, column 1, lines 10-12; column 2, lines 52-61) from solid waste output by the apparatus of Schellstede'258 (Schellstede'258; column 12, lines 23-25). Schellstede'119 discloses an induction furnace configured to receive said cuttings (separated cuttings are dried and subsequently received in an induction dryer 11 (furnace); figure 3; paragraph [00391), said induction furnace configured to eliminate substantially all fluids from said cuttings (substantially all of the liquid (fluid) contaminants are removed in the induction dryer chamber; paragraphs [0037]. [00651). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 to provide an induction furnace configured to receive said dried cuttings, said induction furnace configured to eliminate substantially all fluids from said cuttings, as taught by Schellstede'119, including wherein the dried cuttings are palletized cuttings received from a pelletizer, in order to provide pellets which have a minimal level of contamination allowing them to be discharged into the environment (Schellstede'119, paragraph [00371).
With respect to claim 2, Schellstede'258, Daiki, Paschen and Schellstede'119, in combination, disclose a drilling mud remediation device according to claim 1, and Schellstede'258 further discloses wherein said applicator is positioned between said slurry source and said filter belt (roll distribution weir 120 (applicator) is provided to receive slurry from (positioned between) bore hole (source) and filter assembly 201 comprising screen 220 (filter belt); figures 3, 58; column 8, lines 23-49). Schellstede'258 does not disclose the applicator comprises a pair of rollers, said pair of rollers having a gap between said rollers, wherein said rollers are positioned to prevent said slurry from reaching said filter belt without passing through said gap. Daiki discloses the applicator comprises a pair of rollers, said pair of rollers having a gap between said rollers (supply machine 4 (applicator) comprises a pair of rollers 20a, 20b having an interval N (gap) between them; abstract; page 5, paragraph 6; figures 2, 5), wherein said rollers are positioned to prevent said slurry from reaching said filter belt without passing through said gap (as depicted in the figure, the sludge (slurry) must pass through the interval N (gap) before reaching (filter) belt 11; page 5, paragraph 6; figures 2, 5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 to provide an applicator comprising a pair of rollers, said pair of rollers having a gap between said rollers, wherein said rollers are positioned to prevent said slurry from reaching said filter belt without passing through said gap, as taught by Daiki, in order to provide a layer of sludge having a uniform thickness to enhance moisture separation from slurry mixture (Daiki, page 7, paragraph 1).
With respect to claim 3, Schellstede'258, Daiki, Paschen and Schellstede'119, in combination, disclose a drilling mud remediation device according to claim 2, but Schellstede'258 does not disclose wherein said gap is not more than about 1 inch wide. 
Daiki discloses wherein said gap is not more than about 1 inch wide (the sludge after passing through interval (gap) provides a seat condition layer D1, the layer D1 thickness is desirably between 7-11 mm (not more than about 1 inch wide); page 5, paragraph 6; figures 2-3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 to provide a gap which is not more than about 1 inch wide, as taught by Daiki, in order to provide a layer of sludge exhibiting enhanced moisture separation from slurry mixture (Daiki, page 7, paragraph 1).
With respect to claim 4, Schellstede'258, Daiki, Paschen and Schellstede'119, in combination, disclose a drilling mud remediation device according to claim 2, but Schellstede'258 does not disclose wherein said applicator rollers are configured to rotate toward each other and toward said filter belt. Daiki discloses wherein said applicator rollers are configured to rotate toward each other and toward said filter belt (although not explicitly disclosed, the rollers would necessarily rotate toward each other to direct the slurry through the interval (gap) to provide a uniform layer; page 5, paragraph 6; figures 2, 5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 wherein said applicator rollers are configured to rotate toward each other and toward said filter belt, as taught by Daiki, in order to provide a layer of sludge having a uniform thickness to enhance moisture separation from slurry mixture (Daiki, page 7, paragraph 1).
With respect to claim 5-6 and 8, the Schellstede reference discloses a fine mesh screen 220 (filter belt) extending between drums 300 and 400 (plurality of rollers), forming an endless loop column 4 lines 60-68, as such the screen 220 (filter belt), made of stainless steel or the like column 3 lines 55-67, rotates in a path about the rollers; figures 3, 5A-B; column 8, lines 44--68; column 9, lines 1-5).
With respect to claim 7, the Schellstede'258, Daiki, Paschen and Schellstede'119 references do not expressly disclose aid endless filter belt is at least about thirty-seven percent open.
However one of ordinary skill in the art would recognize that the more open the more material may pass, while more closed allows less material to pass. Therefore the variable is result effective. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the references and have the belt at least about thirty-seven percent open, since it has been held that wherein the general conditions exist, it is within the routine skill of one in the art to find or discover the optimum or workable ranges, for the expected result of allowing the desired flow through volume. 
With respect to claim 14, Schellstede'258, Daiki, Paschen and Schellstede'119, in combination, disclose a drilling mud remediation device according to claim 1, and Schellstede'258 further discloses wherein at least one of said plurality of rollers has an external surface containing a plurality of apertures (drum 300 (roller) comprises a plurality of openings 306a (apertures); figure 12; column 14, lines 13-26) and a vacuum source in fluid communication with said plurality of apertures (a vacuum (source) is connected to (in fluid communication with) openings 306a (apertures) through suction hoses 309 connected to shaft 315; figure 12; column 14, lines 13-31, 55-63) whereby excess fluid in said filter belt may be collected as said filter belt moves over said at least one of said plurality of rollers by applying said vacuum source to said apertures (filter assembly 201 comprising screen 220 (filter belt) is subjected to (excess fluid) extraction (collection) which would occur as the belt moves over the drum 300 (roller) when applying vacuum to the openings 306a (apertures); figure 12; column 14, lines 13-31, 55-63).
With respect to claim 15, Schellstede'258, Daiki, Paschen and Schellstede'119, in combination, disclose a drilling mud remediation device according to claim 1, but Schellstede'258 does not disclose wherein said pelletizer comprises a pair of mated wheels containing a plurality of cavities, said wheels configured to rotate against each other, said wheels sized and positioned to force cuttings passing through said pelletizer between said wheels when said wheels are rotated, whereby cuttings passing through said pelletizer will be  forced into said cavities and conformed in shape and size to said cavities. Paschen discloses wherein said pelletizer comprises a pair of mated wheels containing a plurality of cavities (the apparatus (pelletizer comprises two (pair) filter drums 60, 60' (wheels), the adjacent pair of wheels would meet the limitation of being mated, as depicted in the figure, the drums contain cavities at the drum surface; figure 13; column 5, line 66 - column 6, line 6), said wheels configured to rotate against each other (the drums (wheels) are oppositely rotating; figure 13; column 5, line 66- column 6, line 6), said wheels sized and positioned to force cuttings passing through said pelletizer between said wheels when said wheels are rotated (as depicted in the figure, the drums (wheels) force the sludge (cuttings) in storage compartment 9 to pass into palletizing wheels as the wheels are rotated in opposite directions; figure 13; column 5, line 66- column 6, line 4), whereby cuttings passing through said pelletizer will be forced into said cavities and conformed in shape and size to said cavities (sludge particles are deposited (forced) into cavities forming agglomerate cakes, although not explicitly disclose the cuttings would conform to the shape and size of the cavities as claimed; column 3, lines 15-23; column 6, lines 2-9). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 to provide a pelletizer comprising a pair of mated wheels containing a plurality of cavities, said wheels configured to rotate against each other, said wheels sized and positioned to force cuttings passing through said pelletizer between said wheels when said wheels are rotated, whereby cuttings passing through said pelletizer will be forced into said cavities and conformed in shape and size to said cavities, as taught by Paschen, in order to produce uniform ore pellets from a solid liquid filter sludge (Paschen, column 1, lines 10-12; column 2, lines 52-61).
With respect to claim 16, Schellstede'258, Daiki, Paschen and Schellstede'119, in combination, disclose a drilling mud remediation device according to claim 15, but Schellstede'258 does not disclose wherein said wheels further comprise a plurality of channels extending from said cavities to the interior of said wheels and a vacuum source in fluid communication with said channels, whereby fluid forced from said cuttings during palletization may be collected. Paschen discloses wherein said wheels further comprise a plurality of channels extending from said cavities to the interior of said wheels (drums (wheels) comprise conduits which extend from exterior cavities towards the interior of the drum (wheels); figure 2; column 4, lines 12-18) and a vacuum source in fluid communication with said channels (a vacuum suction device (source) is provided with vacuum conduits 8' (channels), the vacuum source and channels would be in fluid communication as claimed; figure 2; column 3, lines 28-30; column 4, lines 12-18), whereby fluid forced from said cuttings during pelletization may be collected (as evidenced in an alternate embodiment, the vacuum draws liquid leaving dried agglomerates into suction chambers (collected), the liquid drawing would meet the limitation of forces fluid from cuttings during palletization; figure 14; column 6, lines 44-72). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 wherein said wheels further comprise a plurality of channels extending from said cavities to the interior of said wheels and a vacuum source in fluid communication with said channels, whereby fluid forced from said cuttings during pelletization may be collected, as taught by Paschen, in order to produce partially dried pellet agglomerates (Paschen, column 6, lines 44-72) and to safely contain any hazardous or polluting fluids.
With respect to claim 17, Schellstede'258, Daiki, Paschen and Schellstede'119, in combination, disclose a drilling mud remediation device according to claim 1, but Schellstede'258 does not disclose wherein said induction furnace comprises a housing, a scroll, and a plurality of alternating electrical coils surrounding said housing and said scroll. Schellstede'119 discloses wherein said induction furnace comprises a housing, a scroll, and a plurality of alternating electrical coils surrounding said housing and said scroll (the induction dryer 11 (furnace) comprises housing 14, scroll 15 and a coil 22, as depicted in the figure the coil 22 comprises a plurality of coils which surround both the housing 14 and scroll 15, the coils are alternating electrical coils; figure 7; paragraphs [0020), [0046)-(0047]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 to provide an induction furnace comprising a housing, a scroll, and a plurality of alternating electrical coils surrounding said housing and said scroll, as taught by Schellstede'119, in order to control the degree of heating and vaporize liquid contaminants at a lower temperatures (Schellstede'119, paragraphs 0020-0021.
With respect to claim 18, Schellstede'258, Daiki, Paschen and Schellstede'119, in combination, disclose a drilling mud remediation device according to claim 17, but Schellstede'258 does not disclose wherein said housing and said scroll are configured to rotate.
Schellstede'119 discloses wherein said housing and said scroll are configured to rotate (housing 14 and scroll 15 rotate; paragraph [0046). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 wherein said housing and said scroll are configured to rotate, as taught by Schellstede'119, in order to move cuttings through the housing (Schellstede'119, paragraph [0056).
With respect to claim 19, Schellstede'258, Daiki, Paschen and Schellstede'119, in combination, disclose a drilling mud remediation device according to claim 18, but Schellstede'258 does not disclose wherein said housing and scroll are configured to rotate in opposite directions. Schellstede'119 disclose wherein said housing and scroll are configured to rotate in opposite directions (the housing 14 and scroll 15 are provided with independent drive motors, and they may be rotated at different rates or with one rotating and another stationary as desired, as such, housing and scroll are capable of rotating in opposite directions; paragraph [0046). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Paschen wherein housing and scroll are configured to rotate in opposite directions, as taught by Schellstede'119, in order to control the movement of the cuttings through the housing (Schellstede'119, paragraphs [0046), [0056).
With respect to claim 20, Schellstede'258, Daiki, Paschen and Schellstede'119, in combination, disclose a drilling mud remediation device according to claim 17, but Schellstede'258 does not disclose wherein said furnace is fluidly connected to a vacuum source.
Schellstede'119 discloses wherein said furnace is fluidly connected to a vacuum source (a vacuum pump (source) is provided with (fluidly connected to) induction dryer (furnace); paragraph [00211). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 wherein said furnace is fluidly connected to a vacuum source, as taught by Schellstede'119, in order to vaporize contaminants at a lower temperature than would be possible under atmospheric conditions (Schellstede'119, paragraph [0021).

Claims 5-11 under 35 U.S.C. 103 as being unpatentable over Schellstede'258, Daiki, Paschen, Schellstede'119, further in view of Whitlock.
With respect to claim 5, Schellstede'258, Daiki, Paschen and Schellstede'119, in combination, disclose a drilling mud remediation device according to claim 4, and Schellstede'258 further discloses wherein said filter belt is endless (the screen (filter belt) is endless and made of stainless steel (metal); column 4, lines 60-63). Schellstede'258 does not expressly disclose the filter belt is seamless (also does not disclose seems). 
Whitlock expressly discloses a filter belt is seamless (endless separation (filter) belt is desirably seamless; column 5, lines 51-65; column 14, lines 26-39). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 wherein the filter belt is seamless, as taught by Whitlock, in order to provide a long life belt due to having improved properties such as a low coefficient of friction (Whitlock, column 14, lines 26-39).
With respect to claim 6, Schellstede'258, Daiki, Paschen, Schellstede'119 and Whitlock, in combination, disclose a drilling mud remediation device according to claim 5, but Schellstede'258 does not disclose wherein said endless filter belt is comprised of woven, non-absorbent fibers. Whitlock discloses endless filter belt is comprised of woven, non-absorbent fibers ((endless filter) belt comprises woven fabric such as Kevlar, Kevlar would meet the limitation of non-absorbent fibers; column 14, lines 26-46). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 wherein the filter belt is comprised of woven, non-absorbent fibers, as taught by Whitlock, in order to provide a belt which is physically strong and resistant to chemical deterioration (Whitlock, column 14, lines 40-46).
With respect to claim 7, Schellstede'258, Daiki, Paschen, Schellstede'119 and Whitlock, in combination, disclose a drilling mud remediation device according to claim 6, but Schellstede'258 does not disclose wherein said endless filter belt is at least about thirty-seven percent open. Whitlock discloses endless filter belt is at least about thirty-seven percent open (although not explicitly disclosed, the figure shows a (endless filter) belt 18 which is substantially open (at least thirty-seven percent); figure 12, column 14, lines 26-46). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 wherein the filter belt is at least about thirty-seven percent open, as taught by Whitlock, in order to provide a belt which substantially open and suitable for separating particulate materials (Whitlock, column 5, lines 51-65; column 14, lines 26-29).
With respect to claim 8, Schellstede'258, Daiki, Paschen, Schellstede'119 and Whitlock, in combination, disclose a drilling mud remediation device according to claim 5, and Schellstede'258 further discloses wherein said endless filter belt is metal (the screen (filter belt) is endless and made of stainless steel (metal); column 4, lines 60-63; column 8, lines 44-49).
With respect to claim 9, Schellstede'258, Daiki, Paschen, Schellstede'119 and Whitlock, in combination, disclose a drilling mud remediation device according to claim 7, and Schellstede'258 further discloses wherein said vacuum table comprises a porous drive belt positioned between said filter belt and said vacuum source, wherein said drive belt is configured to support said filter belt (vacuum table 260 contacts a support belt 230 positioned between filter assembly 201 comprising screen 220 (filter belt) and vacuum pump 502 (source), drum 300 drives the assembly including support belt 230 (drive belt), although not explicitly disclosed the belt 230 (drive belt) would necessarily be porous to permit the liquid mud to be drawn through the combined filter belt assembly; column 8, lines 44-56; column 10, lines 38-60).
With respect to claim 10, Schellstede'258, Daiki, Paschen, Schellstede'119 and Whitlock, in combination, disclose a drilling mud remediation device according to claim 9, and Schellstede'258 further discloses wherein said drive belt is positioned on a plurality of rollers (support belt 230 (drive belt) travels over drums 300 and 400 (positioned on a plurality or rollers; figures 5A-B; column 8, lines 53-56), at least one of which is powered, whereby rotation of said at least one powered roller will cause said drive belt to move through a path (drum 300 (roller) drives the support belt 230 (drive belt) over the rollers (move through a path), the drive roller 300 would meet the limitation of being powered; figure 5A; column 8 lines 53-56).
With respect to claim 11, Schellstede'258, Daiki, Paschen, Schellstede'119 and Whitlock, in combination, disclose a drilling mud remediation device according to claim 10, and Schellstede'258 further discloses wherein said drive belt path and said filter belt path coincide within said vacuum table (as depicted in the figure, the filter assembly 201 comprising screen 220 (filter belt) and support belt 230 (drive belt) both travel a path wherein the belts are in contact (coincide) when passing through vacuum table 260; figures 5A-B; column 9, lines 1-5), wherein said drive belt is configured to engage said filter belt within said vacuum table, whereby movement of said drive belt through said drive belt path will drive said filter belt through said filter belt path (support belt 230 (drive belt) supports (engages) filter assembly 201 comprising screen 220 (filter belt) when passing through vacuum table 260, driving the support belt 230 (drive belt) through the drive belt path would also drive the filter belt through the filter belt path; figures 5A-B; column 8 lines 53-56).

Claim 12 under 35 U.S.C. 103 as being unpatentable over Schellstede'258, Daiki, Paschen, Schellstede'119 and Whitlock U.S Publication 4,874,507, further in view of Smith U.S. 20110089122.
With respect to claim 12, Schellstede'258, Daiki, Paschen, Schellstede'119 and Whitlock, in combination, disclose a drilling mud remediation device according to claim 5, but Schellstede'258 does not disclose wherein said plurality of rollers are each configured to rotate on an axle and wherein said axles each have a supported side and a free side and wherein said free sides are all on the same ends of said rollers. Smith discloses a plurality of rollers are each configured to rotate on an axle (filter belt rollers (plurality) 222a-e are depicted having central axles around which the rollers would rotate; figure 5, paragraph [0328)) and wherein said axles each have a supported side and a free side and wherein said free sides are all on the same ends of said rollers (rollers 222a-e are depicted having axles with unsupported (free) sides all on the same end, although not explicitly disclosed, the axles would necessarily be supported on the opposite ends (supported side) in order to ensure the rollers retain their positioning in the device; figure 6a, paragraphs [0328), [03321).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 to provide a plurality of rollers are each configured to rotate on an axle and wherein said axles each have a supported side and a free side and wherein said free sides are all on the same ends of said rollers, as taught by Smith, in order to provide a device with improved accessibility for maintenance and/or assembly/disassembly (Smith, paragraph [0322)).

Claim 13 under 35 U.S.C. 103 as being unpatentable over Schellstede'258, Daiki, Paschen, Schellstede'119, Whitlock and Smith, further in view of Monnet.
With respect to claim 13, Schellstede'258, Daiki, Paschen, Schellstede'119, Whitlock and Smith, in combination, disclose a drilling mud remediation device according to claim 12, but Schellstede'258 does not disclose wherein said rollers have an outside diameter and wherein at least one of said rollers has an inflatable and deflatable bladder whereby said outside diameter of said at least one roller may be changed by inflating and deflating said bladder. Monnet discloses said rollers have an outside diameter and wherein at least one of said rollers has an inflatable and deflatable bladder whereby said outside diameter of said at least one roller may be changed by inflating and deflating said bladder (drum 3 (roller) comprises inflatable (and deflatable) tori 4 (bladder) on the outside surface, although not explicitly disclosed the inflation (and deflation) of the tori (bladder) would change the outside diameter of the roller as claimed; page  2, paragraph 7; page 3, paragraph 11; figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 wherein said rollers have an outside diameter and wherein at least one of said rollers has an inflatable and deflatable bladder whereby said outside diameter of said at least one roller may be changed by inflating and deflating said bladder, as taught by Monnet, in order to adjust the pressure and tension on the filter belt (Monnet, page 2, paragraph 7; page 3, paragraph 11).

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schellstede'258, Daiki, Paschen, Schellstede'119, further in view of Daiho JP 4364889 A.
With respect to claim 21, Schellstede'258, Daiki, Paschen and Schellstede'119, in combination, disclose a drilling mud remediation device according to claim 1, but Schellstede'258 does not disclose the device further comprising a magnetic filter positioned to filter said slurry before said slurry enters said applicator. 
Daiho discloses the device further comprising a magnetic filter positioned to filter said slurry before said slurry enters said applicator (a magnetic separator 54 (filter) is utilized with slurry to remove iron particles (filter slurry) before the slurry enters a separator press 57 (liquid solid separator), although not explicitly disclosed, the magnetic filter would meet the limitation of being positioned before the slurry enters an applicator of the liquid solid separator; page 8, paragraph 3, sixth aspect).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 to provide a magnetic filter positioned to filter said slurry before said slurry enters said applicator, as taught by Daiho, in order to remove small particles of iron before treating with the liquid solid separator (Daiho page 8, paragraph 3, sixth aspect).


Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,639,258 A to Schellstede et al. (hereinafter 'Schellstede'258') in view of JP 2009/045587 A to Daiki Ataka Engineering Co LTD (hereinafter 'Daiki).
With respect to claim 22, Schellstede'258 and Daiki, in combination, disclose a drilling mud remediation device according to claim 1, but Schellstede'258 does not disclose the device further comprising a magnetic filter (known to have a charge and separate particles by attraction) positioned to filter said slurry before said slurry enters said applicator.  
Daiho discloses the device further comprising an electrically charged magnetic filter positioned to filter said slurry before said slurry enters said applicator (a magnetic separator 54 (filter) is utilized with slurry to remove iron particles (filter slurry) before the slurry enters a separator press 57 (liquid solid separator), although not explicitly disclosed, the magnetic filter would meet the limitation of being positioned before the slurry enters an applicator of the liquid solid separator; page 8, paragraph 3, sixth aspect).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 to provide a magnetic filter positioned to filter said slurry before said slurry enters said applicator, as taught by Daiho, in order to remove small particles of iron before treating with the liquid solid separator (Daiho page 8, paragraph 3, sixth aspect).

With respect to claim 23, Schellstede'258 and Daiki, in combination, disclose a drilling mud remediation device as described in the rejection of claim 1, and Schellstede'258 further discloses wherein said applicator is positioned between said slurry source and said filter belt (roll distribution weir 120 (applicator) is provided to receive slurry from (positioned between) bore hole (source) and filter assembly 201 comprising screen 220 (filter belt); figures 3, 58; column 8, lines 23-49). 
Schellstede'258 does not disclose the applicator comprises a pair of rollers, said pair of rollers having a gap between said rollers, wherein said rollers are positioned to prevent said slurry from reaching said filter belt without passing through said gap. 
Daiki discloses the applicator comprises a pair of rollers, said pair of rollers having a gap between said rollers (supply machine 4 (applicator) comprises a pair of rollers 20a, 20b having an interval N (gap) between them; abstract; page 5, paragraph 6; figures 2, 5), wherein said rollers are positioned to prevent said slurry from reaching said filter belt without passing through said gap (as depicted in the figure, the sludge (slurry) must pass through the interval N (gap) before reaching (filter) belt 11; page 5, paragraph 6; figures 2, 5).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 to provide an applicator comprising a pair of rollers, said pair of rollers having a gap between said rollers, wherein said rollers are positioned to prevent said slurry from reaching said filter belt without passing through said gap, as taught by Daiki, in order to provide a layer of sludge having a uniform thickness to enhance moisture separation from slurry mixture (Daiki, page 7, paragraph 1).
With respect to claim 24-25, Schellstede'258 and Daiki, in combination, disclose a drilling mud remediation device according to claim 23, but Schellstede'258 does not disclose wherein said gap is not more than about 1 inch wide.
 Daiki discloses wherein said gap is not more than about 1 inch wide (the sludge after passing through interval (gap) provides a seat condition layer D1, the layer D1 thickness is desirably between 7-11 mm (not more than about 1 inch wide); page 5, paragraph 6; figures 2-3).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 to provide a gap which is not more than about 1 inch wide, as taught by Daiki, in order to provide a layer of sludge exhibiting enhanced moisture separation from slurry mixture (Daiki, page 7, paragraph 1).
With respect to claim 26, Schellstede'258 and Daiki, in combination, disclose a drilling mud remediation device according to claim 25, but Schellstede'258 does not disclose wherein said applicator rollers are configured to rotate toward each other and toward said filter belt. Daiki discloses wherein said applicator rollers are configured to rotate toward each other and toward said filter belt (although not explicitly disclosed, the rollers would necessarily rotate toward each other to direct the slurry through the interval (gap) to provide a uniform layer; page 5, paragraph 6; figures 2, 5). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 wherein said applicator rollers are configured to rotate toward each other and toward said filter belt, as taught by Daiki, in order to provide a layer of sludge having a uniform thickness to enhance moisture separation from slurry mixture (Daiki, page 7, paragraph 1).

With respect to claims 27-29, Schellstede'258 and Daiki, in combination, disclose a drilling mud remediation device according to claim 26 , and Schellstede'258 further discloses wherein said vacuum table comprises a porous drive belt positioned between said filter belt and said vacuum source, wherein said drive belt is configured to support said filter belt (vacuum table 260 contacts a support belt 230 positioned between filter assembly 201 comprising screen 220 ( woven filter belt) and vacuum pump 502 (source), drum 300 drives the assembly including support belt 230 (drive belt), the belt 230 is capable of permitting the liquid mud to be drawn through the combined filter belt assembly; column 8, lines 44-56; column 10, lines 38-60).

With respect to claim 30, Schellstede'258 further discloses in column 3 lines 55-67 disclose the metal wire is stainless steel.

With respect to claim 31, but Schellstede'258 does not disclose the device further configured to induce electrical charge on the filter belt.  
Daiho discloses the device further comprising an electrically charged magnetic filter positioned to filter said slurry before said slurry enters said applicator (a magnetic separator 54 (filter) is utilized with slurry to remove iron particles (filter slurry) before the slurry enters a separator press 57 (liquid solid separator), although not explicitly disclosed, the magnetic filter would provide filtration at any location it is placed in the process; page 8, paragraph 3, sixth aspect).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 to provide a magnetic filter positioned to filter said slurry on the belt, since the Daiho reference discloses it would yield the expected result of providing separation at the location provided. (Daiho page 8, paragraph 3, sixth aspect).

Claims 52-58 under 35 U.S.C. 103 as being unpatentable over US 4,283,285 A to Paschen et al (hereinafter 'Paschen) in view of US 2006/0096119 A1 to Schellstede (hereinafter 'Schellstede'119').
With respect to claim 52, Paschen discloses a device for treating drilling mud cuttings comprising a pelletizer (a device for forming agglomerates (treating) from an ore sludge (drilling mud) containing particles (cuttings) which are deposited (delivered) into multi-cavity member (pelletizer) and are formed into agglomerates; column 1, lines 10-12; column 3, lines 52-68; column 4, lines 12-25), said pelletizer configured to compress cuttings into substantially uniform pellets (the multi-cavity member (pelletizer) receives sludge (cuttings) which forms agglomerates (pellet) using suction, the suction would meet the limitation of compressing, the filter cake agglomerates are subjected to uniform formation (uniform pellets); figure 3; column 3, lines 56-68; column 4, lines 3-8; column 5, lines 12-14). Paschen does not disclose an induction furnace configured to receive said pelletized cuttings from said pelletizer, said induction furnace configured to eliminate substantially all fluids from said pelletized cuttings. Schellstede'119 discloses an induction furnace configured to receive said cuttings (separated cuttings are dried and subsequently received in an induction dryer 11 (furnace); figure 3; paragraph (00391), said induction furnace configured to eliminate substantially all fluids from said cuttings (substantially all of the liquid (fluid) contaminants are removed in the induction dryer chamber; paragraphs (0037], [00651). Because Paschen discloses that agglomerates are dried (Paschen; column 4, lines 5-6), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Paschen to provide an induction furnace configured to receive said dried cuttings, said induction furnace configured to eliminate substantially all fluids from said cuttings, as taught by Schellstede'119, including wherein the dried cuttings are pelletized cuttings received from a pelletizer, in order to provide pellets which have a minimal level of contamination allowing them to be discharged into the environment (Schellstede'119, paragraph (00371).
With respect to claim 53, Paschen and Schellstede'119, in combination, disclose a device for treating drilling mud cuttings according to claim 36, and Paschen further discloses wherein said pelletizer comprises a pair of mated wheels containing a plurality of cavities (the apparatus (pelletizer) comprises two (pair) filter drums 60, 60' (wheels), the adjacent pair of wheels would meet the limitation of being mated, as depicted in the figure, the drums contain cavities at the drum surface; figure 13; column 5, line 66 - column 6, line 6), said wheels configured to rotate against each other (the drums (wheels) are oppositely rotating; figure 13; column 5, line 66 - column 6, line 6), said wheels sized and positioned to force cuttings passing through said pelletizer between said wheels when said wheels are rotated (as depicted in the figure, the drums (wheels) force the sludge (cuttings) in storage compartment 9 to pass into palletizing wheels as the wheels are rotated in opposite directions; figure 13; column 5, line 66- column 6, line 4), whereby cuttings passing through said pelletizer will be forced into said cavities and conformed in shape and size to said cavities (sludge particles are deposited (forced) into cavities forming agglomerate cakes, although not explicitly disclosed the cuttings would conform to the shape and size of the cavities as claimed; column 3, lines 15--23; column 6, lines 2-9).
With respect to claim 54, Paschen and Schellstede'119, in combination, disclose a drilling mud remediation device according to claim 53, but Paschen does not disclose wherein said wheels further comprise a plurality of channels extending from said cavities to the interior of said wheels and a vacuum source in fluid communication with said channels, whereby fluid forced from said cuttings during palletization may be collected in the primary embodiment.
 However, Paschen discloses in an alternate embodiment wherein said wheels further comprise a plurality of channels extending from said cavities to the interior of said wheels (drums (wheels) comprise conduits which extend from exterior cavities towards the interior of the drum (wheels); figure 2; column 4, lines 12-18) and a vacuum source in fluid communication with said channels (a vacuum suction device (source) is provided with vacuum conduits 8' (channels), the vacuum source and channels would be in fluid communication as claimed; figure 2; column 3, lines 28-30; column 4, lines 12-18), whereby fluid forced from said cuttings during palletization may be collected (as evidenced in an alternate embodiment, the vacuum draws liquid leaving dried agglomerates into suction chambers (collected), the liquid drawing would meet the limitation of forcing fluid from cuttings during palletization; figure 14; column 6, lines 44-72). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Paschen wherein said wheels further comprise a plurality of channels extending from said cavities to the interior of said wheels and a vacuum source in fluid communication with said channels, whereby fluid forced from said cuttings during palletization may be collected, as taught in alternate embodiments of Paschen, in order to produce partially dried pellet agglomerates (Paschen, column 6, lines 44-72) and to safely contain any hazardous or polluting fluids.

With respect to claim 55, Paschen and Schellstede'119, in combination, disclose a drilling mud remediation device according to claim 54, but Paschen does not disclose wherein said induction furnace comprises a housing, a scroll, and a plurality of alternating electrical coils surrounding said housing and said scroll. Schellstede'119 discloses wherein said induction furnace comprises a housing, a scroll, and a plurality of alternating electrical coils surrounding said housing and said scroll (the induction dryer 11 (furnace) comprises housing 14, scroll 15 and a coil 22, as depicted in the figure the coil 22 comprises a plurality of coils which surround both the housing 14 and scroll 15, the coils are alternating electrical coils; figure 7; paragraphs [0020], (0046]-(0047]).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Paschen to provide an induction furnace comprising a housing, a scroll, and a plurality of alternating electrical coils surrounding said housing and said scroll, as taught by Schellstede'119, in order to control the degree of heating and vaporize liquid contaminants at a lower temperature (Schellstede'119, paragraphs [0020]-(0021]).
With respect to claim 56, Paschen and Schellstede'119, in combination, disclose a drilling mud remediation device according to claim 55, but Paschen does not disclose wherein said housing and said scroll are configured to rotate. Schellstede'119 discloses wherein said housing and said scroll are configured to rotate (housing 14 and scroll 15 rotate; paragraph (0046]).
 It would have been obvious to one of ordinary skill in the art at the lime of the invention to modify the device of Paschen wherein said housing and said scroll are configured to rotate, as taught by Schellstede'119, in order to move cuttings through the housing (Schellstede'119, paragraph (0056]).
With respect to claim 57, Paschen and Schellstede'119, in combination, disclose a drilling mud remediation device according to claim 56, but Paschen does not disclose wherein said housing and scroll are configured to rotate in opposite directions. Schellstede'119 discloses wherein said housing and scroll are configured to rotate in opposite directions (the housing 14 and scroll 15 are provided with independent drive motors, and they may be rotated at different rates or with one rotating and another stationary as desired, as such, housing and scroll are capable of rotating in opposite directions; paragraph (0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Paschen wherein housing and scroll are configured to rotate in opposite directions, as taught by Schellstede' 119, in order to control the movement of the cuttings through the housing (Schellstede'119, paragraphs (0046], (0056]).
With respect to claim 58, Paschen and Schellstede'119, in combination, disclose a drilling mud remediation device according to claim 57, but Paschen does not disclose wherein said furnace is fluidly connected to a vacuum source. Schellstede'119 discloses wherein said furnace is fluidly connected to a vacuum source (a vacuum pump (source) is provided with (fluidly connected to) induction dryer (furnace); paragraph (0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Paschen wherein said furnace is fluidly connected to a vacuum source, as taught by Schellstede'119, in order to vaporize contaminants at a lower temperature than would be possible under atmospheric conditions (Schellstede'119, paragraph (0021]).

Claims 27-29 under 35 U.S.C. 103 as being unpatentable over Schellstede'258 and Daiki, further in view of US 4,874,507 A to Whitlock.
With respect to claim 27, Schellstede'258 and Daiki, in combination, disclose a drilling mud remediation device according to claim 26, and Schellstede'258 further discloses wherein said filter belt is endless (the screen (filter belt) is endless and made of stainless steel (metal); column 4, lines 60-63). Schellstede'258 does not disclose the filter bell is seamless.
 Whitlock discloses a filter bell is seamless (endless separation (filter) belt is desirably seamless; column 5, lines 51-65; column 14, lines 26-39).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 wherein the filler bell is seamless, as taught by Whitlock, in order to provide a long life bell due to having improved properties such as a low coefficient of friction (Whitlock, column 14 lines 26-39).
With respect to claim 28, Schellstede'258, Daiki and Whitlock, in combination, disclose a drilling mud remediation device according to claim 27, but Schellstede'258 does not disclose wherein said endless filter belt is comprised of woven, non-absorbent fibers. 
Whitlock discloses endless filter belt is comprised of woven, non-absorbent fibers ((endless filter) belt comprises woven fabric such as Kevlar, Kevlar would meet the limitation of non-absorbent fibers; column 14, lines 26-46). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 wherein the filter belt is comprised of woven, non-absorbent fibers, as taught by Whitlock, in order to provide a belt which is physically strong and resistant to chemical deterioration (Whitlock, column 14, lines 40-46).
With respect to claim 29, Schellstede'258, Daiki and Whitlock, in combination, disclose a drilling mud remediation device according to claim 28, and Schellstede'258 further discloses wherein said endless filter belt is metal (the screen (filter belt) is endless and made of stainless steel (metal); column 4, lines 60-63; column 8, lines 44-49).

Claim 31 under 35 U.S.C. 103 as being unpatentable over Schellstede'258 and Daiki, further in view of JP 4364889 B2 to Daiho Construction Co LTD (hereinafter 'Daiho').
With respect to claim 31, Schellstede'258 and Daiki, in combination, disclose a drilling mud remediation device according to claim 30, but Schellstede'258 does not disclose the device further comprising a selectively placing an electrical charge on said filter belt. 
Daiho discloses the device further comprising a magnetic filter (known to possess a charge) positioned to filter said slurry (a magnetic separator 54 (filter) is utilized with slurry to remove iron particles (filter slurry) before the slurry enters a separator press 57 (liquid solid separator), although not explicitly disclosed, the magnetic filter would meet the limitation of being positioned before the slurry enters an applicator of the liquid solid separator; page 8, paragraph 3, sixth aspect). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Schellstede'258 to provide a magnetic filter positioned to filter said slurry, since the Daiho reference discloses it would yield the expected result of providing separation at the location it is placed.  (Daiho page 8, paragraph 3, sixth aspect).

Claims 32-34 under 35 U.S.C. 103 as being unpatentable over Schellstede'258, Daiki and Whitlock, further in view of US 2011/0089122 A1 to Smith.
With respect to claims 32-34, the applied references do not disclose expressly disclose wherein said belt is between 22 and about 37 percent open or said fibers have an outside diameter of between about 0.006 and about 0.0022 inches, or between about 0.006 and about 0.010 inches.
However one of ordinary skill in the art would recognize that the more open the belt is the more material may pass, while the more closed the belt is the less material will flow.  Therefore the variable is result effective. One of ordinary skill in the art would also be able to choose the fiber size. Since this amount to sizing of a filter. Larger diameters create more surface area, while smaller diameter causes lower surface area, and that effects the amount of filtration delivered. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventing to modify the applied references and use a belt is between 22 and about 37 percent open, or an outside diameter of between about 0.006 and about 0.0022 inches, or between about 0.006 and about 0.010 inches, since it has been held that wherein the general conditions exist it is with the routine skill of one in the art to find or discover the optimum or workable ranges.

Claims 35-39 under 35 U.S.C. 103 as being unpatentable over Schellstede'258, Daiki and Whitlock, further in view of Lu CN 106978637 A.
With respect to claims 35-39, the Lu CN 106978637 A reference discloses the limitation not disclosed by the above applied references. The Lu reference discloses that it is known to coat belt filter fibers with ultra-high molecule quantity polyethylene (ultra-high molecular weight polyethylene UHMW-PE, for corrosion resistance and wear resistance. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventing to modify the applied references and use ultra-high molecular weight polyethylene coating, since the Lu reference discloses it would yield the added benefit of corrosion resistance and wear resistance. 
With respect to clam 42, the above applied reference do not disclose that said filter belt comprises diamond shaped openings. However, the pore shape is an obvious matter of design choice in the absence of unexpected results. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventing to modify the applied references and use diamond shaped openings, since the choice of pore shape is an obvious matter of design choice and would have the expected result of acting as a filter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774